UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SOMJAI MURRELL,                          
                  Plaintiff-Appellant,
                  v.
                                                 No. 01-6558
DARLENE BEST, Undercover Officer;
UNNAMED POLICE OFFICER,
             Defendants-Appellees.
                                         
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CA-01-209-2)

                       Submitted: July 31, 2001

                       Decided: August 21, 2001

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded by unpublished per curiam opinion.


                             COUNSEL

Somjai Murrell, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          MURRELL v. BEST
                              OPINION

PER CURIAM:

   Somjai Murrell appeals the district court’s dismissal of his 42
U.S.C.A. § 1983 (West Supp. 1999) complaint. The district court con-
strued Murrell’s action as one for habeas corpus relief under 28
U.S.C.A. § 2254 (West 1994 & Supp. 2000) after finding Murrell’s
action, which alleges he was arrested without probable cause, chal-
lenged the fact or duration of his incarceration. On appeal, however,
Murrell argues that the incident that forms the basis of his § 1983
complaint is unconnected to his current incarceration.

   We have reviewed the record and the district court’s opinion and
find the record before us is inadequate to evaluate the propriety of the
district court’s action. Accordingly, we remand Murrell’s claim to the
district court for further proceedings to ascertain if in fact Murrell’s
allegations in this complaint amount to an attack on a conviction for
which he was incarcerated. The record, as supplemented, will then be
returned to this court for further proceedings. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the material before the court and argument would not aid the
decisional process.

                                                          REMANDED